DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 29 December 2021, with respect to claims 30, 37 and 43 have been fully considered and are persuasive.  The Double Patenting of claim 30 has been withdrawn.  Likewise, the rejection to claims 30-32, 35-40 and 42-49 under 35 U.S.C. 102 and claims 33, 34 and 41 under  35 U.S.C. 103, respectively, have also been withdrawn.
Allowable Subject Matter
Claims 30-49 are allowed.  The following is an examiner’s statement of reasons for allowance: the specific limitations or key features found in independent claims 30, 37 and 43 are not taught or adequately suggested in the prior art of record.  Claims 31-36 depend, either directly or indirectly, from claim 30 and are therefore allowed for at least the same reasons.  Claims 38-42 depend, either directly or indirectly, from claim 37 and are therefore allowed for at least 


the same reasons.  Claims 43-49 depend, either directly or indirectly, from claim 42 and are therefore allowed for at least the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
January 12, 2022